Title: Johann Ulrich Pauli to John Adams: A Translation, 5 April 1782
From: Pauli, Johann Ulrich
To: Adams, John



Hamburg, 5 April 1782
Right Honorable Sir

If your Hanseatic Charge d’Affaires Monsieur Martens were soon to inquire whether your honor would be ready to authorize the settling of a Treaty of Amity and Commerce with the Hanseatic Cities, then this is not a mere question of curiosity. The Hanseatic Cities would offer relatively bigger gains and advantages to the Americans, than the Dutch gentlemen would ever be able to offer them. In case of actual authorization, I would like to make you a proposal of the same mutual bank between the Hanseatic cities and the American states, which would be advantageous to both, so that your fellow citizens and ours can trade pleasantly and willingly as they would trade amongst themselves. This is a great and important matter and, as I hope and believe, one of great trust and assurance. The principles on which this matter would be founded are most simple. They are the principles of freedom and justice themselves. These principles would never expire. But first I would have to give you the necessary information about this verbally. In the meantime I could tell you this, namely, if you will authorize this, and when the authorization has been made you would like to deal with me especially, then the Hanseatic Cities would not want me to have any other special considerations for other par­ties. I would like to have a candid and quick reply as to whether your present authority for concluding commercial treaties is sufficient that you could or could not extend such treaties to the Hanseatic Cities, which serves no other purpose than that both parties would have the most advantageous prospects and services in the future. At least you could, in case it might be necessary, easily obtain further authorization from Congress and in the meantime you could make the current necessary preparations. Should your honor decide to make the journey to the Hanseatic Cities at this pretty season and on good roads, then I would offer you my house. I live in the beautiful suburb of St. George. You can stay with me, incognito, as long as you would like to be able to further the necessary preparations, in the meantime, I remain your honor’s most humble and most obliged servant,

Joh: Ulr: Pauli Dr.

